Name: Commission Decision No 2748/83/ECSC of 30 September 1983 amending for the second time Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-10-01

 Avis juridique important|31983S2748Commission Decision No 2748/83/ECSC of 30 September 1983 amending for the second time Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 269 , 01/10/1983 P. 0055 - 0055*****COMMISSION DECISION No 2748/83/ECSC of 30 September 1983 amending for the second time Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as amended by Decision No 2546/83/ECSC (2), and in particular Article 18 (1) thereof, Whereas the first paragraph of Article 14 of Decision No 2177/83/ECSC starts as follows: 'If, by virtue of the scale of the abatement rate for a certain category of products set for a quarter, the quota system creates exceptional difficulties for an undertaking which, during the 12 months preceding the quarter in question: - did not receive aids pursuant to Commission Decision No 2320/81/ECSC (3) with the exception of aids for closures as provided for in Article 4 of that Decision,'; Whereas this latter provision is repeated in the second indent of Article 14a (4); Whereas this wording renders ineligible a number of undertakings which are experiencing exceptional difficulties although they have received certain aids pursuant to Commission Decision No 2320/81/ECSC, other than the aids for closures as provided for in Article 4 of that Decision; Whereas undertakings which have received aids authorized by the Commission with a view to covering operating losses must be excluded from the benefit of Article 14 since it would be unjustifiable to grant supplementary quotas to an undertaking in order to retrieve a situation of exceptional difficulties whilst, on the other hand, it has received aids granted with a view to covering operating losses for the same reason; Whereas, in the light of the numerous requests received from various undertakings since Decision No 2177/83/ECSC was adopted, it would appear inequitable not to allow those which have received aids to benefit from adjustments under Articles 14 and 14a, with the exception, however, of those undertakings which have received aids authorized by the Commission with a view to covering operating losses; Whereas, such being the case, the application of Decision No 2177/83/ECSC has therefore encountered an unforeseen difficulty within the meaning of Article 18 (1) thereof and should be amended in consequence, HAS ADOPTED THIS DECISION: Article 1 The first indent of the first paragraph of Article 14 and the second indent of Article 14a (4) of Decision No 2177/83/ECSC are hereby replaced by the following: '- did not receive aids authorized by the Commission with a view to covering operating losses,'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 208, 31. 7. 1983, p. 1. (2) OJ No L 250, 10. 9. 1983, p. 17. (3) OJ No L 228, 13. 8. 1981, p. 14.